              SOUTHERN DISTRICT OF CALI FOR

           VETERANS DIVERSION PROGRAM AGR
                                                    EMEeJUN !9                         10:SJ
    Name: Edgar Machado                                Ci·--           · .: ,:;.-_,     :-r r::C\_l'(T
                                                    SOUTH::    i•\J   U1.:; 1i'       ,,,;: (_;,:.,'._;.'.-(1":,'~IA
                                                    BY                                              r·;:~ ~;UTY
    Docket No: 19CR00732

    Offenses:       8 USC   §    1324 (a) (2) (B) (iii)

    Court:    Veterans Diversion Court (VDC)              - AGS

     Date of Plea: June         I~ ,    2019

     Period of Diversion: 12-24 months

                          INTRODUCTION

     The United States Attorney's Office has provided you with the
opportunity   to  participate   in  the   Southern   District   of
California's Veterans Diversion Court       ("VDC"), one of the
district's two veterans pretrial diversion programs.

     VDC is a program in which certain defendants who are veterans
are offered the opportunity to divert prosecution in exchange for
participation in a court-supervised, pretrial supervision program
aimed at early intervention,     rehabilitation,   employment and
education.

     Your participation is entirely voluntary.  If you do not wish
to participate, your criminal case will proceed by normal course,
and there will be no additional negative consequences because of
your decision not to participate.

                    THE VDC PROGRAM BASICS

     Defendants in VDC will be supervised by a VDC U.S. Pretrial
Services Officer (PSO). As part of the program, defendants agree
to take part in drug, alcohol, and mental heal th testing and
evaluations.  Defendants also agree to participate in any and all
recommended drug, alcohol, and mental heal th programs and to
actively seek and maintain employment or education.  In addition,
defendants must comply with all other conditions of pretrial
release and supervision.


                                    1
     You may be appointed a criminal defense attorney (CDA) who is
familiar with the VDC Program.    Your criminal defense attorney,
whether appointed or retained, will be permitted to have access to
your treatment provider and treatment records.

     An Assistant U.S. Attorney       (AUSA)   also will be assigned to
the VDC program.

     And, a qualified and trained veteran may be assigned to you
as a mentor.

      The defense attorney, the AUSA, and the mentor ( if assigned)
will work with the PSO to provide additional support and
encouragement for your success in the VDC Program.

      If you participate in, and successfully complete, the VDC
program, the felony 8 USC § 1324 (a) (2) (B) (iii) charges will be
dismissed.

     If you choose to participate in, and do not successfully
complete the VDC Program, your case will be set for sentencing
pursuant to your VDC Program plea agreement, and the court may
appoint you a new attorney who is not involved in the VDC Program.

                      LENGTH OF DIVERSION

     The VDC period will last at least one year and up to a maximum
of two years.    As a condition of participation, you must agree
that during the period of diversion, the time limitations contained
in the Speedy Trial Act and the Sixth Amendment to the U.S.
Constitution will be tolled to allow you to demonstrate your good
conduct.  18 U.S.C. § 3161(h) (2).

                       COURT APPEARANCES

     You will be required to appear regularly before a VDC Program
Magistrate Judge to discuss your progress and evaluate your
compliance.  Court appearances may increase or decrease over the
duration of pretrial supervision, based upon your performance in
the program.   The PSO, CDA, AUSA, and mentor (if assigned) will
be present at court appearances.    Progress reports from the PSO
and treatment provider(s), if any, will be provided to the court
and attorneys.    These reports will describe both successes and
problems experienced on pretrial supervision.

I I

I I

                                  2
     LIMITED USE OF STATEMENTS MADE DURING THE VETERANS
                         PROGRAM

     An important component of the VDC program is your complete
candor during your treatment, interactions with Pretrial Services,
and court appearances.    To encourage your candor, the United
States Attorney's Office for the Southern District of California
(USAO) has agreed as follows:

      (A) Except as otherwise provided in subparagraphs (B) and
(C) below, in any criminal prosecution that may be brought against
you by the USAO, the USAO will not offer in evidence in its
case-in-chief any statements you make to a VDC Magistrate Judge
during your VDC program appearances or any statements you make to
treatment providers, to the PSO, or to your mentor (collectively
VDC program statements).

     (B) Notwithstanding the USAO's agreement       set   forth   in
subparagraph (A) above, the USAO may use

          (i) information derived directly or indirectly from VDC
          program statements for the purpose of obtaining and
          pursuing leads to other evidence, which evidence may be
          used for any purpose, including any criminal prosecution
          of you; and

          (ii) VDC program statements and all evidence obtained
          directly or indirectly from those VDC program statements
          for the purpose of cross-examination should you testify,
          or to refute or counter at any stage of any proceeding
          (including during the USAO's case-in-chief in any
          criminal prosecution) any evidence, argument, statement
          or representation offered by or on your behalf in
          connection with that proceeding.

      (C) Notwithstanding the USAO's agreement set forth in
subparagraph (A) above, the USAO reserves the right to use any VDC
program statements in any prosecution for false statements,
obstruction of justice, or perjury.

     The USAO's agreement in subsection (A) above is limited to
the USAO for the Southern District of California and cannot bind
any other    federal,   state,  local,   or  foreign   prosecuting,
enforcement,    administrative,    or    regulatory    authorities.
Moreover, the USAO's agreement in subparagraph (A) above is limited
                                 3
to VDC program statements and does not apply to any statements
made by you at any other time, whether oral, written, or recorded.

            DIVERSION VIOLATIONS AND SANCTIONS

     You are required to comply with all conditions imposed by the
VDC Program Magistrate Judge and the Pretrial Services Officer.
Failure to do so will result in the imposition of sanctions.
Violations and sanctions will ordinarily be handled on the
regularly scheduled VDC Magistrate Judge's calendar.    The court,
however, can schedule an appearance at any time.     Sanctions and
modifications regarding treatment may be handled on an expedited
basis with the consent of the parties and the VDC Program
Magistrate Judge.

     If a Progress Report contains an allegation of noncompliance,
you may choose to agree that the allegation is true and waive the
traditional protections and procedures afforded to those on
pretrial release when they are accused of violating a condition of
release.   If you do, there will be no hearing on whether the
allegation is true. A program sanction may be imposed, including
termination from the program.   As noted above, noncompliance can
also be handled outside the presence of the VDC Magistrate Judge
if all parties agree.

     Alternatively, you may wish to contest the alleged violation.
The only permissible contested hearing in the VDC program, however,
is a claim of actual innocence of the alleged violation or act of
non-compliance.  If a contested hearing is requested, your defense
attorney will assist you in contesting the allegation. After the
hearing,  the VDC Magistrate Judge will decide whether the
allegation of non-compliance is true.

     If, at any time following your entry into the VDC program,
you are alleged to have committed a new federal, state or local
crime, then in order to find that the allegation is true, the VDC
Magistrate Judge need only find probable cause to believe that you
committed the crime.   For any other type of violation, the VDC
Magistrate Judge will find the allegation true if there is clear
and convincing evidence that you committed the violation.

     If you admit a violation or the VDC Magistrate Judge finds
such a violation or act of non-compliance, you will be sanctioned.
The range of possible sanctions is broad to ensure that the
sanction is appropriate for the violation or act of non-compliance.
Factors that will influence the type of sanction employed include:
                                 4
the seriousness of the violation or act of non-compliance, the
number of violations, and the length of time you have remained
compliant, either before a first violation, or between violations.
In addition, an important factor will be whether you voluntarily
disclose the violation.    Dishonesty on your part will result in
enhanced sanctions.     Depending on these factors, any of the
sanctions listed below - including termination from the voe Program
- may be imposed.     As a general rule, when there are repeat
violations, more serious sanctions will be applied.   Sanctions may
include, but are not limited to:

     *        Judicial reprimand in open court;

     *    Order to attend and observe pre-determined              voe   program
          proceedings;

     *        Order to submit a written explanation for noncompliance
              behavior and how you plan to correct (for example, why
              you failed to attend treatment or tested positive or
              about the trigger that most often causes you to relapse
              and why, or about what you will do differently to prevent
              this type or another violation in the future);

     *        Order to   engage    in       additional   hours   of   community
              service;

     *        Curfew restrictions or home confinement (with conditions
              that may include GPS monitoring);

     *        Increase in frequency of progress hearings before the
              voe Magistrate Judge;
     *        Order to complete a non-punitive residential term at a
              community corrections center or treatment facility;

     *        Order to attend or increase attendance at Narcotics
              Anonymous,  Alcoholic Anonymous,    or other Veterans
              Administration or out-patient treatment program; and

     *        Termination from    voe   with or without filing a         formal
              violation.

     If appropriate, sanctions may be ordered more than once during
the course of VDC.   When expedited action is appropriate and the
parties agree, a sanction or adjustment in treatment can be imposed
through modification and without an appearance before Court. The
                                        5




          \
PSO' s report at the next Court appearance will inform the VDC
Magistrate Judge whether you properly complied with the sanction
ordered at the last appearance.   Failure to comply with ordered
sanctions may result in added sanctions or termination from the
VDC program.

     The PSO need not wait until the scheduled court appearance to
address problems occurring during pretrial release.           Minor
violations may be dealt with by the PSO who will notify the defense
counsel and AUSA about all violations.    However, the VDC Program
Magistrate Judge always has discretion to issue immediately an
arrest warrant if you are alleged to have committed a violation.

                TERMINATION FROM VDC PROGRAM


     THE COMMISSION OF A NEW CRIME SHALL RESULT IN TERMINATION
FROM THE VDC PROGRAM.

     Termination from VDC may occur due to a failure or refusal to
participate in programs or treatment ordered by the VDC Magistrate
Judge, by incurring repeated violations of or non-compliance with
any other conditions of pretrial release, by failing to make
required court appearances, or by committing a new crime. The VDC
Magistrate Judge will make final decisions regarding involuntary
termination.

     If you wish to appeal your termination from the VDC program
to the assigned district judge, you must do so within 14 days of
the termination decision.

     You also may voluntarily discontinue the program.       If you
choose to do so, you may be assigned a new, non-VDC attorney and
will be ordered to appear before a new judge for sentencing in
accordance with your plea and VDC Agreement.      You also will be
transferred to traditional pretrial supervision.      Your new PSO
will not charge you with any violations committed and resolved
during your participation in the VDC program.      However, if you
terminate your participation prior to the resolution of the
violation, the violation may be alleged by the new PSO and resolved
by the new judge.     In addition, the judge presiding over any
pretrial supervision violation will-be advised of all conduct that
has taken place during pretrial supervision including successes,
failures, and sanctions that occurred during your participation in
VDC.

     As noted abo e, if you are terminated from the VDC program,

                                 6
or voluntarily withdraw, you may be appointed new counsel and your
case will proceed to sentencing on the plea entered pursuant to
this Agreement.  You will not be permitted to withdraw your plea.
Additionally, you will return to regular pretrial supervision
status, and may face a violation hearing.

         GRADUATION AND DISMISSAL OF CRIMINAL CHARGE

       Upon successful completion of the VDC program, your 8 USC
§   1324 (a) (2) (B) (iii) charges will be dismissed with prejudice.

                          RECORDS CHECKS

     Whether you graduate or are terminated from the program,
Pretrial Services may conduct a criminal records check for
analytical purposes after the VDC program ends, not to exceed one
criminal records check per year.


                    AGREEMENT TO PARTICIPATE

DEFENDANT:

I, Edgar Machado, have read, or someone has read to mein my native
language, this Agreement.    I have discussed this Agreement with
my attorney and I understand its terms. I have also discussed with
my attorney the VDC program and I understand that program.       I
voluntarily agree to participate in the VDC program subject to the
terms and conditions set forth in this Agreement.     I understand
that I can revoke my voluntary participation in the voe program at
any time and understand that by doing so, I agree that I shall not
be allowed to withdraw my plea and that my case will proceed to
sentencing pursuant to this Agreement and my voe Program plea
agreement.
                                         .,,   ---··-·--:~-
DATE:

SIGNATURE:

I I I

I I I

I I I




                                   7
.'
     VDC PROGRAM DEFENSE ATTORNEY:

     I, the attorney representing the Defendant in connection with the
     VDC program, have discussed this diversion program and this
     Agreement with the defendant.   I believe the defendant understands
     the VDC program and the terms and conditions of this Agreement,
     and that the defendant's decision to participate in the VDC program
     is knowingly and voluntarily made.

     DATE:        ~
           __.1-,/~--=~_J'-'-""'--,:c'------========-
     SIGNATURE4

     VDC PROGRAM ASSISTANT UNITED STATES ATTORNEY:

     I,  the Assistant United States Attorney representing the
     United States Attorney's Office for the Southern District of
     California, in the VDC Program, agree to the terms and conditions
     of this Agreement on behalf of the USAO.

     DATE: _cJ.-;;_,_;,J.-Cy/'----'-1 _ __
                  ~7
     SIGNATURE


     VDC PROGRAM PRETRIAL SERVICES OFFICER:

     I, the Pretrial Services Officer assigned to the VDC Program,
     accept the 'above-named Defendant into the VDC Program subject to
     the terms and conditions of this Agreement.



     :::~,~1~23
     VDC PROGRAM MAGISTRATE JUDGE:

     I, the VDC Program Magistrate Judge, accept the above-named
     Defendant into the voe Program subject to the terms and conditions
     of this Agreement.

     DATE=   ::fv.,e I , 2o1q

                                             8
